Citation Nr: 0532057	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an evaluation in excess of 20 percent for 
disc disease of the cervical spine.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbar spine injury, to include traumatic 
arthritis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1967.  He had subsequent active duty for training and 
inactive duty for training with the U.S. Army National Guard 
in Mississippi.  His military occupational specialty was 
ammunition apprentice.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
asbestosis; denied an evaluation in excess of 20 percent for 
cervical spine disc disease; denied an evaluation in excess 
of 20 percent for residuals of a lumbar spine injury 
including arthritis; and denied an evaluation in excess of 10 
percent for a dysthymic disorder.

In June 2004, the Board increased the veteran's evaluation 
for dysthymic disorder to 30 percent, and denied the other 
benefits sought on appeal.  The RO, in an August 2004 rating 
decision, effectuated the 30 percent grant for dysthymic 
disorder.

According to a September 2002 informal brief, the veteran's 
representative indicated that the veteran has been unable to 
work since service due to his spinal disabilities.  To the 
extent the veteran is raising an informal claim for a total 
disability evaluation based on individual unemployability 
(TDIU), this matter is referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Medical evidence fails to show a current diagnosis of 
asbestosis or any asbestos-related disability.  

3.  The veteran has chronic obstructive pulmonary disease 
(COPD), but there is no medical evidence showing that such 
disability is related to his military service, including 
claimed asbestos exposure. 

4.  Under the rating criteria in effect prior to September 
23, 2002, there is no medical evidence of severe disc disease 
of the cervical spine with intermittent relief from recurring 
attacks, or severe limitation of motion of the cervical 
spine.

5.  Under the criteria in effect from September 23, 2002 to 
September 25, 2003, the veteran's cervical spine disc disease 
has not resulted in incapacitating episodes requiring 
bedrest.  Limitation of motion of the cervical spine is no 
more than moderate, and there is no separately ratable 
neurological impairment.  

6.  Under the rating criteria since September 26, 2003, the 
veteran's cervical spine disc disease has not resulted in 
incapacitating episodes requiring bedrest.  There is no 
evidence of forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  

7.  Under the rating criteria in effect prior to September 
26, 2003, there is no evidence of severe limitation of motion 
of the lumbar spine, or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.

8.  Under the rating criteria since September 26, 2003, there 
is no evidence of limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

9.  The veteran has not submitted evidence tending to show 
that his service-connected cervical and lumbar spine 
disabilities require frequent hospitalization, are unusual, 
or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for disc disease of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R., §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of lumbar spine injury with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2002 and November 2004.  Since these letters essentially 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in a July 
2003 SOC and a March 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2004 letter contains a specific request 
that the veteran provide the VA with any evidence, not 
already of record, that pertains to his claim.  The veteran 
has not alleged that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
To the extent that the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in a March 2005 SSOC.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  

The claims folder contains service personnel records, and 
treatment records from the VA medical center in Jackson.  The 
veteran was afforded relevant examinations for VA purposes in 
June 2002 and November 2004.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claim for Asbestosis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1). Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum. M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

The veteran asserts that he is entitled to service connection 
for asbestosis.  He states that he was exposed to asbestos 
while performing military job duties, such as putting on 
brake shoes, clutches, and pressure plates.  

On review, however, there is no current diagnosis of 
asbestosis.  A November 2004 VA examiner did not diagnose the 
veteran with asbestosis, as chest x-rays showed no evidence 
of such disability.  Absent a current disability, the 
veteran's service connection claim must be denied.  See 
Brammer, supra.

There is a diagnosis of COPD, but there is no objective 
evidence reflecting that the veteran's COPD is related to 
service, including any asbestos exposure in service.  In 
fact, according to the November 2004 VA examination report, 
the veteran's COPD was attributed to a long history of 
smoking.  Pulmonary Function testing conducted in conjunction 
with the examination showed moderate obstruction with 
concomitant gas trapping, consistent with the veteran's 
smoking history.

In sum, the medical evidence shows that the veteran does not 
currently have a pulmonary disability due to asbestos 
exposure to include asbestosis, and there is no competent 
evidence otherwise linking his current COPD to service.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

Increased Evaluations

The Board has reviewed all the evidence in the veteran's 
claims folder.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

While heading home from active duty for training in October 
1984, the veteran was involved in a car accident and 
underwent cervical fusion of his cervical spine.  He was 
discharged from the National Guard due to chronic cervical 
spine disc disease and chronic lumbar back pain.  

In May 1988, the RO initially granted service connection for 
cervical spine disc disease, assigning a 20 percent 
evaluation, and granted service connection for traumatic 
arthritis of the lumbar spine, assigning a 10 percent 
evaluation, both effective from August 1987.  

In a March 1989 rating decision, the RO increased the 
veteran's evaluation for service-connected lumbar spine 
disability to 20 percent, effective from September 1988, and 
continued a 20 percent evaluation for cervical spine disc 
disease, effective from August 1987.  Both 20 percent 
evaluations have continued to the present.  

In June 2002, the veteran underwent a VA examination of the 
spine.  He complained of neck pain, especially when looking 
up and turning his head.  He denied any radiation of pain 
from either the neck or lower back.  He stated that his low 
back was always sore.  He did not wear a back brace or use 
any assistive device to ambulate.  The veteran's gait was 
normal, except for mild thoracic kyphosis.  He did not have 
difficulty maintaining balance on one lower extremity at a 
time and was able to squat without difficulty.  

On examination of the cervical spine, there was mild 
tightness of right trapezius muscle and some tenderness in 
the upper part of the trapezius.  No paraspinal tenderness 
was noted.  Range of motion of the cervical spine was 
markedly limited with extension to 20 degrees, forward 
flexion to 30 degrees, lateral flexion to the left was to 15 
degrees, and to the right was 30 degrees; rotation was to 35 
degrees on the left, and to 40 degrees on the right with 
complaints of severe pain and headache.  Spurling's test was 
negative within the given range of motion.  Surgical scar on 
the anterior part of the neck was vaguely noticeable and no 
tenderness was observed.  There was no atrophy of the 
shoulder girdle muscles.

On examination of the lumbar spine, there was no paraspinal 
tenderness, spinous process tenderness, or tenderness over 
the sacroiliac joints or over the hips.  The veteran reported 
having diffuse pain in the lumbosacral area and feeling 
somewhat sensitive in that area without obvious tenderness.  
Range of lumbar spine motion was as follows:  flexion was to 
50 degrees, extension was to 20 degrees, lateral flexion was 
to 30 degrees on the right, and to 25 degrees on the left.  
Rotation (simulated) was markedly limited with severe 
complaints of pain, however, when rotation was corrected, it 
was to 30 degrees, bilaterally.  

Neurologically, deep tendon reflexes were 2+/symmetrical in 
all extremities.  Sensory function was normal.  Straight leg 
raising while sitting was normal, bilaterally.  While supine, 
the veteran was unable to do straight leg raising and 
moderate to severe bilateral hamstring tightness was noted.  
Functionally, the veteran was independent in his activities, 
such as daily living, transfers, and ambulation.  The 
examiner indicated that DeLuca provisions could not be 
delineated with any medical certainty.  However, during acute 
exacerbations, the examiner stated that the veteran could 
have further limitations of function and motion.  Impression 
was status post anterior fusion of C5-6, degenerative joint 
disease of the lumbar and cervical spine, as well as chronic 
neck and low back pain.  

As noted above, in a July 2002 rating decision, the RO denied 
evaluations in excess of 20 percent for the veteran's 
service-connected lumbar and cervical spine disabilities.

Subsequent VA treatment records show further complaints of 
neck and low back pain.

In November 2004, the veteran underwent another VA orthopedic 
examination.  With regard to the neck, the veteran held his 
head in normal position.  He had complaints of pain at the 
extremes of motion in all planes. Cervical spine range of 
motion was as follows:  extension was to 30 degrees, flexion 
to 50 degrees, rotation (right and left) to 35 degrees; 
lateral bending (right and left) to 35 degrees.  There was no 
crepitation with motion.  Repetitive motion did not change 
his ranges of motion or symptoms.  There was a well-healed 
scar on the anterior right aspect of his neck.  Axial 
compression caused pain in the neck.  

Lumbar spine range of motion was as follows:  extension was 
to 25 degrees, flexion to 90 degrees, rotation (right and 
left) to 20 degrees; lateral bending (right and left) to 30 
degrees.  Repetitive motion did not change his ranges of 
motion or symptoms. Simulated rotation in the lumbar spine, 
which causes no movement or stress to the lumbar area, caused 
as much pain as did true rotation; that finding was noted as 
non-anatomic.  There was tenderness at L-5.  Straight leg 
raising in the sitting position was painless, bilaterally.  
Straight leg raising in the supine position on the right side 
caused back pain at 45 degrees, and on the left side caused 
back pain at 35 degrees; neither caused sciatic pain (that 
was also noted as non-anatomic).  Rotation of the hips was 
painless.  Neurologically, there was no evidence of motor 
weakness, sensory deficit, or atrophy of the upper or lower 
extremities.  Impression included:  mild degenerative disc 
disease at C3-4; status post C5-6 fusion; osteoarthritis of 
the lumbar facets; mild degenerative disc disease of the 
lumbar spine; and spondylolisthesis at L4-5.  

The examiner could not detect objective evidence of weakness, 
incoordination, fatigability, or loss of motion, and was 
unable to estimate the range of motion, amount of pain, or 
functional capacity during a flare-up, without resorting to 
pure speculation.  In the presence of non-anatomic responses, 
the examiner noted that one should not rely on the veteran's 
subjective physical findings, such as pain with motion or 
limitation of motion, in determining degree of impairment.

On separate neurological examination conducted on the same 
day in November 2004, the veteran had normal gait and station 
without an assistive device.  It was noted that the veteran 
was easily able to stand on his heels and toes, but would not 
walk on them because it reportedly hurt his back.  Motor 
examination showed poor effort in all upper and lower 
extremity muscle groups.  Muscle strength was 5/5 with normal 
tone, bulk, coordination, and dexterity in all 4 extremities.  
Reflexes were 3+ and symmetrical.  There were no deficits to 
pinprick in the upper and lower extremities.  Lumbar plane 
films showed mild compression of T-12, mild osteophytes and 
disc narrowing.  Cervical spine x-rays showed mild 
spondylosis at C3-5 and what was felt to be congenital fusion 
of C5-6.  The examiner stated that there were no neurological 
deficits related to the cervical or lumbar disease.    

Increased Evaluation Claim for Disc Disease of the Cervical 
Spine

The 20 percent evaluation for service-connected disc disease 
of the cervical spine was assigned pursuant to Diagnostic 
Code 5293.  During the pendency of this appeal, the criteria 
for rating spine disabilities were changed twice.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  IDS is evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:  For diagnostic codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine........................................................
...100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
...... ...........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
.... ....10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The Formula for Rating IDS based on incapacitating episodes 
remains as stated above and was not changed in September 
2003.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

On review, the Board finds that an evaluation in excess of 20 
percent for the veteran's cervical spine disc disease is not 
warranted under the former criteria, as there is no evidence 
of severe impairment characterized by recurring attacks with 
intermittent relief under the former Diagnostic Code 5293.  
See 38 C.F.R. § 4.71a (effective prior to September 23, 
2002).  Limitation of motion of the cervical spine is no more 
than moderate.  See Diagnostic Code 5290.  

Further, there is no objective evidence that the veteran's 
service-connected cervical spine disability has resulted in 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  In 
fact, the evidence does not reflect that the veteran has had 
any incapacitating episodes requiring bedrest prescribed by a 
physician.  An evaluation in excess of 20 percent is also not 
warranted based on a combination of orthopedic and neurologic 
manifestations, as there is no evidence of record identifying 
separate neurological impairment. 

Moreover, without evidence of limitation of forward flexion 
of the cervical spine to 15 degrees or less or evidence of 
favorable ankylosis of the entire cervical spine, a higher 
evaluation of 30 percent, based upon the revised criteria, 
which became effective on September 26, 2003, cannot be 
granted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board acknowledges the veteran's complaints of neck pain.  
Nevertheless, on November 2004 VA examination, there was no 
evidence of weakness, incoordination, fatigability, or loss 
of motion, and the examiner deemed the veteran's subjective 
complaints of pain with motion unreliable in the presence of 
non-anatomic responses.  As such, the Board concludes that 
the 20 percent evaluation currently assigned to the service-
connected degenerative disc disease of the cervical spine 
contemplates any functional impairment, pain, and weakness 
that he may experience as a result of this disability.  See 
DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The veteran did not exhibit objective neurological deficit 
associated with his degenerative disc disease on VA 
examination, thus a separate evaluation for neurological 
abnormality is not appropriate.  Also, the medical evidence 
reflects that the surgical scar on the veteran's neck is 
well-healed; therefore a separate evaluation for the scar is 
not warranted.  See generally, 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002, 2005).

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his cervical spine disc 
disease, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Increased evaluation claim for residuals of a lumbar spine 
injury, to include traumatic arthritis

The veteran's low back disability was originally rated 
pursuant to Diagnostic Code 5292, which contemplated 
degenerative arthritis and limitation of motion of the lumbar 
spine.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2005).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).

Prior to September 26, 2003, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warranted a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

On review, there is no evidence of severe limitation of 
motion of the lumbar spine to warrant an evaluation in excess 
of 20 percent under Diagnostic Code 5292.  There is also no 
evidence that the veteran's lumbar spine disability is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
a higher evaluation for the veteran's service-connected 
lumbar spine disability under either Diagnostic Code 5292 or 
5295 is not warranted.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289) to warrant a higher 
evaluation.  38 C.F.R. § 4.71a (2002).  

Under the revised criteria (provided above), Diagnostic Code 
5237 pertains to lumbosacral strain (effective September 26, 
2003).  There is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine to warrant an 
evaluation in excess of 20 percent under Diagnostic Code 
5237.  

On VA examination, the veteran did not exhibit any objective 
neurological deficits associated with his lumbar spine 
disability, thus a separate rating for a neurological 
abnormality is not appropriate.  

The Board acknowledges the veteran's complaints of lumbar 
spine pain.  However, the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59. does not provide a basis for a higher 
evaluation.  The 20 percent evaluation already assigned 
adequately compensates the veteran for his limitation of 
motion, other symptoms, and any functional loss.  See also 
Deluca, supra.

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply.  Thus, the claim for a higher evaluation for 
service-connected residuals of a lumbar spine injury, to 
include traumatic arthritis, must be denied.  Gilbert, supra.  


Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence shows that the veteran is currently unemployed 
and has not worked since 1987.  On review, however, there is 
no objective evidence of marked interference with employment 
which can be attributed to his service-connected spine 
disabilities alone.  Further, there is no evidence that he is 
frequently hospitalized for his service-connected cervical 
and lumbar spine disabilities.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96.

ORDER

Service connection for asbestosis is denied.

Entitlement to an evaluation in excess of 20 percent for disc 
disease of the cervical spine is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbar spine injury, to include traumatic 
arthritis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


